DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant argues that Mishra teaches away and that that Sviatoslavsky would destroy Mishra.  Examiner respectfully disagrees.  Mishra teaches the benefit of pivoting without removal, but does not disparage a hinge which provides both pivoting and removal.   Notably, Mishra teaches a threaded nut and rod (¶43) attaching the hinge which would allow for both pivoting and removal.  Thus, the combination of pivoting and removal are a feature of Mishra and Sviatoslavsky represents an improvement on that feature providing the benefit of being readily separable by a simple manipulation without tools (Sviatoslavsky, Col. 1 Ln. 40-44)
Applicant argues that the prior art is non-analogous.  Examiner respectfully disagrees. A hinge is a hinge. Sviatoslavsky teaches a hinge for easier servicing of cleaning the device providing the benefit of being readily separable by a simple manipulation without tools.  Thus, Sviatoslavsky is reasonably pertinent to the problem being solved. 
Applicant argues that the grate must be designed to be separated from the cooktop by vertical lifting. Examiner respectfully disagrees.  The examiner must apply the broadest reasonable interpretation in light of the specification MPEP 2111.  Applicant’s argument that the Examiner must apply a narrower claim construction standard is not commensurate with MPEP 2111.  Applicant highlights Sviatoslavsky’s sideways movement. Nothing in the claims excludes Sviatoslavsky’s sideways movement.  As seen in Fig, 2, Sviatoslavsky cover is lifted perpendicularly away from the housing 14 
 Regarding double patenting rejections in view of US9903593, applicant’s remarks are persuasive.  The claims of US9903593 do not anticipate the claimed subject matter.   However, the examiner must also consider whether the present claims are an obvious variant of the previously patented claims.  Accordingly, new grounds of rejection are raised below.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US20110114077 in view of Sviatoslavsky US4390114.
Regarding claim 1, Mishra US20110114077 discloses a cooking appliance comprising:
a cooktop (30, Fig. 1 and 2); 
at least one cooking element mounted to the cooktop (32); and 
a grate including a surface portion for supporting a cooking vessel (34 or 36), 
wherein the grate is mounted to the cooktop (Fig 1 and 2)

Mishra does not teach wherein the grate is configured to be separated from the cooktop by vertical lifting only when pivoted to any of at least two angles within a range of angles.
Sviatoslavsky US4390114 teaches a hinge for the cover (14) of an appliance (lamp 10) wherein the cover (14) is configured to be separated by lifting only when pivoted to a selected angle or angles 
It would have been obvious to one of ordinary skill in the art at the time of invention the invention to modify Mishra with a hinge such as taught by Sviatoslavsky since doing so would allow removal for easier servicing of cleaning over the device while preventing inadvertent removal and providing a hinge readily separable by a simple manipulation without tools.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the removal angle to be a range or at least two angles within a range since Sviatoslavsky teaches a range and teaches that such a selection is an obvious matter of design choice.  
Regarding claim 2, the previously combined references teach the cooking appliance of claim 1, wherein the grate includes at least one rear corner ear portion having, at a laterally inward portion thereof, at least one cup member (Sviatoslavsky, one of appendages 40 or 42 forming cups for holes 56 or 48).
Regarding claim 3, the previously combined references teach the cooking appliance according to claim 2, further comprising: a hinge mount fixed to a portion of the cooktop and including a locating structure received in the at least one cup member provided on the grate when the grate is positioned over the at least one cooking element (Sviatoslavsky, appendage 22 or 24, having pin 38 or 30, Fig. 2).
Regarding claim 4, the previously combined references teach the cooking appliance according to claim 3, wherein the hinge mount includes a main body portion from which extends the locating structure, said locating structure defining a pivot axis for the grate (Seen in Fig. 2 and 3).
Regarding claim 5, the previously combined references teach the cooking appliance according to claim 4, wherein the cooktop includes a rim (Mishra, 44, seen in Fig. 3), 

Mishra teaches an alternate embodiment (Fig. 6) wherein the hinge or posts (170) are attached to the rim of the cook top by barbs or traditional fasteners (¶43).   
It would have been obvious to one of ordinary skill in the art to modify the combined reference to attach the hinge using fasteners such as taught by Mishra since doing so is a known technique for assembling such devices in the art with the known predictable result of securing the hinge in place.  

Regarding claim 15, Mishra discloses a method of mounting a grate including a surface portion for supporting a cooking vessel over at least one cooking element of a cooktop of a cooking appliance, said method comprising: mounting the grate to the cooktop (Fig. 1 and 2, see claim 1 above).
Mishra does not teach the grate being separable from the cooktop by vertically lifting of the grate only when the grate is pivoted to any of at least two angles within a range of angles.
Sviatoslavsky US4390114 teaches a hinge for the cover (14) of an appliance (lamp 10) wherein the cover (14) is configured to be separated by lifting only when pivoted to a selected angle or angles (Col. 4 Ln. 12-19).   Sviatoslavsky teaches that the selection of an angle or plurality of angles or range of angles is a matter of design choice (Col. 4 Ln. 16-19).   Sviatoslavsky teaches that such a hinge allows removal for easier servicing of cleaning the device while preventing inadvertent removal of the cover (Col. 1 Ln. 63-68, Col. 1 Ln. 29-34) and providing a hinge readily separable by a simple manipulation without tools (Col. 1 Ln. 40-44)
It would have been obvious to one of ordinary skill in the art at the time of invention the invention to modify Mishra with a hinge such as taught by Sviatoslavsky since doing so would allow removal for easier servicing of cleaning over the device while preventing inadvertent removal and providing a hinge readily separable by a simple manipulation without tools.  It would have been obvious 
Regarding claim 16, the previously combined references teach the method of claim 15 wherein, upon pivoting through a predetermined angle, the grate is prevented from being lifted vertically based on at least one cup member, provided on at least one rear corner ear portion of the grate, becoming interlocked with the locating structure member (Sviatoslavsky, one of appendages 40 or 42 forming cups for holes 56 or 48, Col. 4 Ln. 12-19).
Regarding claim 17, the previously combined references teach the method of claim 15 wherein the grate is prevented from being lifted vertically by engagement of at least one cup member, provided on at least one rear corner ear portion of the grate, with a pair of projections of the locating structure (Sviatoslavsky, appendage 22 or 24, having pin 38 or 30, Fig. 2).
Regarding claim 18, the previously combined references teach the method of claim 17, wherein the at least one cup member includes a pair of cup members, with each of said pair of cup members being defined by a lower rear wall portion, an arcuate wall portion, a top wall portion and an open bottom portion for receiving a respective one of said pair of projections, and wherein, after the grate is positioned over the at least one heating element, the grate can be vertically lifted from the cooktop with the pair of projections sliding through the open bottom portions of the pair of cup members (Sviatoslavsky, Fig. 3, Fig. 5, and Fig. 5).
Regarding claim 19, the previously combined references teach the method of claim 18 wherein, upon pivoting the grate through a predetermined angle, the lower rear wall portion extends below a portion of a respective said one of said pair of projections, thereby preventing the grate from being vertically lifted from the cooktop (Sviatoslavsky, as seen in Fig. 3 and Fig. 4, the U-shaped portions block .    

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US20110114077 in view of Sviatoslavsky US4390114 and in view of Craghead US20060289450.
Regarding claim 14, the previously combined references do not expressly teach the cooking appliance according to claim 1, further comprising: a lift assist unit provided on the cooktop for aiding a user in pivoting the grate relative to the cooktop.
Craghead US20060289450 teaches the use of a telescoping pneumatic lift (¶14-¶16) in a kitchen appliance in order to life the appliance for cleaning providing the benefit allowing a single operator to lift the apparatus without additional assistance.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the cooking appliance with a pneumatic lift to aid the user in pivoting the grate since doing so would provide the benefit of allowing a single user to move the grate, place less burden on a user, and/or is a known technique for improving panel lifting mechanisms in the art with known predictable results.  
Regarding claim 20, the previously combined references do not expressly teach the method of claim 15, further comprising: assisting in pivoting the grate relative to the at least one cooking element with a lift assist unit provided on the cooktop.
Craghead US20060289450 teaches the use of a telescoping pneumatic lift (¶14-¶16) in a kitchen appliance in order to life the appliance for cleaning providing the benefit allowing a single operator to lift the apparatus without additional assistance.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the cooking appliance with a pneumatic lift to aid the user in pivoting the grate .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 9903593 in view of Sviatoslavsky US4390114. 
The claims of US9903593 disclose the features of the presently pending claims with the exception of “wherein the grate is configured to be separated from the cooktop by vertical lifting only when pivoted to any of at least two angles within a range of angles” [emphasis added].   Rather, US9003593 teaches “at least two angles”.  
Sviatoslavsky US4390114 teaches a hinge for the cover (14) of an appliance (lamp 10) wherein the cover (14) is configured to be separated by lifting only when pivoted to a selected angle or angles (Col. 4 Ln. 12-19).   Sviatoslavsky teaches that the selection of an angle or plurality of angles or range of angles is a matter of design choice (Col. 4 Ln. 16-19).   
It would have been obvious to one of ordinary skill in the art at the time of invention the invention to modify the grate of US9903593 to be separated from the cooktop by vertical lifting only when pivoted to any of at least two angles within a range of angles since Sviatoslavsky teaches that such a selection is an obvious matter of design choice.  
Allowable Subject Matter
Claims 6-13 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Modifying the previously combined references in such a fashion as to meet the claimed subject matter .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762             
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762